


Exhibit 10.3

 

BUSINESS MANAGEMENT AGREEMENT

 

THIS BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is entered into effective
as of March 12, 2012, by and between Select Income REIT, a Maryland real estate
investment trust (the “Company”), and Reit Management & Research LLC, a Delaware
limited liability company (the “Manager”).

 

WHEREAS, the Company wishes to retain the Manager to undertake the duties and
responsibilities hereinafter set forth; and

 

WHEREAS, the Manager is willing to render such services on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, the Company hereby engages the Manager to provide the management and real
estate investment services contemplated by this Agreement with respect to the
Company’s business and real estate investments and the Manager hereby accepts
such engagement.

 

2.             General Duties of the Manager.  The Manager shall use its
reasonable best efforts to present to the Company a continuing and suitable real
estate investment program consistent with the real estate investment policies
and objectives of the Company.  Subject to the management, direction and
supervision of the Company’s Board of Trustees (the “Trustees”), the Manager
shall:

 

(a)     provide research and economic and statistical data in connection with
the Company’s real estate investments and recommend changes in the Company’s
real estate investment policies when appropriate;

 

(b)     (i) investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees, and (iii) evaluate and negotiate contracts with
respect to the foregoing, in each case, on behalf of the Company and in the
furtherance of the Company’s real estate financing objectives;

 

--------------------------------------------------------------------------------


 

(c)     investigate, evaluate and negotiate the prosecution and negotiation of
any claims of the Company in connection with its real estate investments;

 

(d)     administer bookkeeping and accounting functions as are required for the
management and operation of the Company, contract for audits and prepare or
cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), the Internal Revenue Code of 1986,
as amended (said Code, as in effect from time to time, together with any
regulations and rulings thereunder, being hereinafter referred to as the
“Internal Revenue Code”), the securities and tax statutes of any jurisdiction in
which the Company is obligated to file such reports, or the rules and
regulations promulgated under any of the foregoing;

 

(e)     advise and assist in the preparation and filing of all offering
documents (public and private), and all registration statements, prospectuses or
other documents filed with the Securities and Exchange Commission (the “SEC”) or
any state (it being understood that the Company shall be responsible for the
content of any and all of its offering documents and SEC filings (including
without limitation those filings referred to in Section 2(d) hereof), and the
Manager shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

 

(f)      retain counsel, consultants and other third party professionals on
behalf of the Company;

 

(g)     provide internal audit services as hereinafter provided;

 

(h)     advise and assist with the Company’s risk management and oversight
function;

 

(i)      to the extent not covered above, advise and assist the Company in the
review and negotiation of the Company’s contracts and agreements, coordination
and supervision of all third party legal services and oversight of processing of
claims by or against the Company;

 

(j)      advise and assist the Company with respect to the Company’s public
relations, preparation of marketing materials, internet website and investor
relations services;

 

2

--------------------------------------------------------------------------------


 

(k)     provide office space, office equipment and the use of accounting or
computing equipment when required;

 

(l)      advise and assist with respect to: the design, operation and
maintenance of network infrastructure, including telephone and data transmission
lines, voice mail, facsimile machines, cellular phones, pager, etc.; and local
area network and wide area network communications support; and

 

(m)    provide personnel necessary for the performance of the foregoing
services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Declaration of Trust and Bylaws, in each case, as in
effect from time to time (the “Declaration of Trust” and the “Bylaws”,
respectively).  Notwithstanding the foregoing, fees, costs and expenses of any
third party which is not an affiliate of the Manager retained as permitted
hereunder are to be paid by the Company.  Without limiting the foregoing
sentence, any such fees, cost or expenses referred to in the immediately
preceding sentence which may be paid by the Manager shall be reimbursed to the
Manager by the Company promptly following submission to the Company of a
statement of any such fees, costs or expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include any investment management or related services with respect to any assets
of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended).

 

In performing its services hereunder with respect to the Company, the Manager
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, the
Manager shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 

3.             Bank Accounts.  The Manager shall establish and maintain one or
more bank accounts in its own name or, at the direction of the Trustees, in the
name of the Company, and

 

3

--------------------------------------------------------------------------------


 

shall collect and deposit into such account or accounts and disburse therefrom
any monies on behalf of the Company, provided that no funds in any such account
shall be commingled with any funds of the Manager or any other person or
entity.  The Manager shall from time to time, or at any time requested by the
Trustees, render an appropriate accounting of such collections and payments to
the Trustees and to the auditors of the Company.

 

4.             Records.  The Manager shall maintain appropriate books of account
and records relating to this Agreement, which books of account and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

 

5.             Information Furnished to Manager.  The Trustees shall at all
times keep the Manager fully informed with regard to the real estate investment
policies of the Company, the capitalization policy of the Company, and generally
the Trustees’ then-current intentions as to the future of the Company.  In
particular, the Trustees shall notify the Manager promptly of their intention to
sell or otherwise dispose of any of the Company’s real estate investments or to
make any new real estate investment.  The Company shall furnish the Manager with
such information with regard to its affairs as the Manager may from time to time
reasonably request.  The Company shall retain legal counsel and accountants to
provide such legal and accounting advice and services as the Manager or the
Trustees shall deem necessary or appropriate to adequately perform the functions
of the Company, and shall have such legal or accounting opinions and advice as
the Manager shall reasonably request.

 

6.             REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any action (including, without limitation, the
furnishing or rendering of services to tenants of property or managing real
property) which, in its good faith judgment, or in the judgment of the Trustees
as transmitted to the Manager in writing, would (a) adversely affect the
qualification of the Company as a real estate investment trust as defined and
limited in the Internal Revenue Code or which would make the Company subject to
the Investment Company Act of 1940, as amended (the “1940 Act”), (b) violate any
law or rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company or over its securities, or (c) not
be permitted by the Declaration of Trust or Bylaws, except if such action shall
be approved by the Trustees, in which event the Manager shall promptly notify
the Trustees of the Manager’s judgment that such action would adversely affect
such qualification, make the Company subject to the 1940 Act or violate any such
law, rule, regulation or policy, or the Declaration of Trust or Bylaws and shall
refrain from taking such action pending further clarification or instructions
from the Trustees.  In addition, the Manager shall take such affirmative steps
which, in its judgment made in good faith, or in the judgment of the Trustees as
transmitted to the Manager in writing, would prevent or cure any action
described in (a), (b) or (c) above.

 

7.             Self-Dealing.  Neither the Manager nor any affiliate of the
Manager shall sell any property or assets to the Company or purchase any
property or assets from the Company, directly or indirectly, except as approved
by a majority of the Independent Trustees (or otherwise pursuant to the
Declaration of Trust or Bylaws).  In addition, except as otherwise provided in

 

4

--------------------------------------------------------------------------------


 

Sections 2, 10, 11 or 12 hereof, or except as approved by a majority of the
Independent Trustees (or otherwise pursuant to the Declaration of Trust or
Bylaws), neither the Manager nor any affiliate of the Manager shall receive any
commission or other remuneration, directly or indirectly, in connection with the
activities of the Company or any joint venture or partnership in which the
Company is a party.  Except for compensation received by the Manager pursuant to
Section 10 hereof, all commissions or other remuneration proposed to be received
by the Manager or an affiliate of the Manager and not approved by the
Independent Trustees (or otherwise pursuant to the Declaration of Trust or
Bylaws) under Sections 2, 11 or 12 hereof or this Section 7 shall be promptly
reported to the Company for consideration by the Independent Trustees.

 

8.             No Partnership or Joint Venture.  The Company and the Manager are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.

 

9.             Fidelity Bond.  The Manager shall not be required to obtain or
maintain a fidelity bond in connection with the performance of its services
hereunder.

 

10.           Compensation.

 

(a)     The Manager shall be paid, for the services rendered by it to the
Company pursuant to this Agreement, an annual management fee (the “Management
Fee”).  The Management Fee for each full fiscal year shall equal the sum of
one-half of one percent (0.5%) of the Annual Average Invested Capital of the
Transferred Assets (as defined below) computed as of the last day of the
Company’s fiscal year, plus seven tenths of one percent (0.7%) of the Annual
Average Invested Capital (as defined below) up to $250,000,000, plus one half of
one percent (0.5%) of the Annual Average Invested Capital exceeding
$250,000,000.  The Management Fee shall be prorated for any partial fiscal year
of the Company during the term of this Agreement.

 

(b)     In addition, the Manager shall be paid an annual incentive fee (the
“Incentive Fee”) for each fiscal year of the Company, commencing with the
Company’s fiscal year ending December 31, 2013, consisting of a number of shares
of the Company’s common shares of beneficial interest (“Common Shares”) with an
aggregate value (determined as provided below) equal to fifteen percent (15%) of
the product of (i) the weighted average Common Shares of the Company outstanding
on a fully diluted basis during such fiscal year and (ii) the excess if any of
Normalized FFO Per Share (as defined below) for such fiscal year over the
Normalized FFO Per Share for the preceding fiscal year.  In no event shall the
aggregate value of the Incentive Fee (as determined pursuant to the immediately
preceding sentence) payable in respect of any fiscal year exceed $.02 multiplied
by the

 

5

--------------------------------------------------------------------------------


 

weighted average number of Common Shares outstanding on a fully diluted basis
during such fiscal year.  For purposes of calculating any Incentive Fee for the
fiscal year ending December 31, 2013, the Company’s 2012 Normalized FFO Per
Share will equal (x) the annualized amount of the Company’s Normalized FFO
(which, for these purposes, shall be computed in accordance with clause (x) of
the definition of “Normalized FFO Per Share” provided below) for the period
beginning on the completion of the Company’s initial public offering of its
Common Shares and ending on December 31, 2012 divided by (y) the weighted
average number of Common Shares outstanding on a fully diluted basis during such
period.  (The Management Fee and Incentive Fee are hereinafter collectively
referred to as the “Fees”.)

 

(c)     For purposes of this Agreement:  (i) “Annual Average Invested Capital”
of the Company shall mean the average of the aggregate historical cost of the
consolidated assets of the Company and its subsidiaries, excluding the
Transferred Assets, invested, directly or indirectly, in equity interests in or
loans secured by real estate and personal property owned in connection with such
real estate (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), all before reserves for
depreciation, amortization, impairment charges or bad debts or other similar
noncash reserves, computed by taking the average of such values at the end of
each month during such period; provided, however, “Annual Average Invested
Capital of the Transferred Assets” shall mean the average of the aggregate
historical cost of the Transferred Assets on the books of the applicable RMR
Managed Company (as defined in Section 13 below) immediately prior to the
contribution, sale or other transfer of such property to the Company or its
subsidiaries (including acquisition related costs and costs which may be
allocated to intangibles or are unallocated), all before reserves for
depreciation, amortization, impairment charges or bad debts or other similar
noncash reserves, computed by taking the average of such values at the end of
month during such period, and all subsequent adjustments shall be based on such
historical cost; (ii) “Normalized FFO Per Share” for any fiscal year shall mean
(x) the Company’s consolidated net income, computed in accordance with generally
accepted accounting principles in the United States, excluding gain or loss on
sale of properties, acquisition costs and extraordinary items, depreciation,
amortization, impairment charges and other non-cash items, including the
Company’s pro rata share of the normalized funds from operations (determined in
accordance with this clause) for such fiscal year of (A) any unconsolidated
subsidiary and (B) any entity for which the Company accounts by the equity
method of accounting, with such resulting net income amount reduced by, if
applicable, the amount of any preferred share dividends declared or otherwise
payable (without duplication) during such fiscal year, determined for these
purposes as of the date any such preferred share dividend amounts are accrued by
the Company in accordance with generally accepted accounting principles in the
United States divided by (y) the weighted average number of Common Shares
outstanding on a fully diluted basis during such fiscal year; and (iii)
“Transferred Assets” shall mean the consolidated assets of the Company and its
subsidiaries invested, directly or indirectly, in equity interests in or loans
secured by real estate and personal property owned in connection with such real
estate previously or hereafter acquired by the Company or its subsidiaries from
a RMR Managed Company (including acquisition related costs and costs which may
be allocated

 

6

--------------------------------------------------------------------------------


 

to intangibles or are unallocated and including assets contributed by a RMR
Managed Company to the Company or its subsidiaries or purchased by the Company
or its subsidiaries from a RMR Managed Company); it being understood that
amounts invested in or with respect to any such Transferred Assets by the
Company or its subsidiaries following the acquisition of such assets by the
Company or its subsidiaries from a RMR Managed Company shall be included as part
of the Transferred Assets to the extent such amounts otherwise satisfy the
standards included in the definition of Transferred Assets.

 

Unless the Company and the Manager otherwise agree, the Management Fee shall be
computed and payable monthly by the Company on a year to date basis, with
adjustments to account for previous payments, within thirty (30) days following
the end of each fiscal month, and the Incentive Fee shall be computed and
payable within thirty (30) days following the public availability of the
Company’s annual audited financial statements for each fiscal year.  Such
computations of the Management Fee shall be based upon the Company’s monthly or
quarterly financial statements, as the case may be, and such computations of the
Incentive Fee shall be based upon the Company’s annual audited financial
statements, and all such computations shall be in reasonable detail.  A copy of
such computations shall promptly be delivered to the Manager accompanied by
payment of the Fees shown thereon to be due and payable.

 

The payment of the aggregate annual Fees payable for any fiscal year shall be
subject to adjustment as of the end of each fiscal year. On or before the 30th
day after public availability of the Company’s annual audited financial
statements for each fiscal year, the Company shall deliver to the Manager an
officer’s certificate (a “Certificate”) reasonably acceptable to the Manager and
certified by an authorized officer of the Company setting forth (i) the Annual
Average Invested Capital of the Transferred Assets, Annual Average Invested
Capital and Normalized FFO Per Share for the Company’s fiscal year ended upon
the immediately preceding December 31 (and, for purposes of any Incentive Fee
for the year ending December 31, 2013, setting forth the Company’s Normalized
FFO for the applicable period in 2012, the annualized amount of the Company’s
Normalized FFO for 2012 and the Normalized FFO Per Share for such annualized
2012 Normalized FFO), and (ii) the Company’s computation of the Fees payable for
said fiscal year.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate exceed the aggregate amounts previously paid with respect thereto by
the Company, the Company shall include its check for such deficit and deliver
the same to the Manager with such Certificate.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate are less than the aggregate amounts previously paid with respect
thereto by the Company, the Company shall specify in such Certificate whether
the Manager should (i) remit to the Company its check in an amount equal to such
difference or (ii) grant the Company a credit against the Fees next coming due
in the amount of such difference until such amount has been fully paid or
otherwise discharged.

 

7

--------------------------------------------------------------------------------


 

Payment of the Incentive Fee shall be made by issuance of Common Shares under
the Company’s 2012 Equity Compensation Plan, as the same may be amended from
time to time.  The number of shares to be issued in payment of the Incentive Fee
shall be the whole number of shares (disregarding any fraction) equal to the
value of the Incentive Fee, as provided above, divided by the average closing
price of the Company’s Common Shares on the New York Stock Exchange (or such
other stock exchange upon which the Common Shares are principally listed for
trading) during the month of December in the year for which the computation is
made.

 

11.           Internal Audit Services.  The Manager shall provide to the Company
an internal audit function meeting applicable requirements of the New York Stock
Exchange and the Securities and Exchange Commission and otherwise in scope
approved by the Company’s Audit Committee.  In addition to the Fees, the Company
agrees to reimburse the Manager, within 30 days of the receipt of the invoice
therefor, the Company’s pro rata share (as reasonably agreed to by the
Independent Trustees from time to time) of the following:

 

(a)     employment expenses of the Manager’s internal audit manager and other
employees of the Manager actively engaged in providing internal audit services,
including but not limited to salary, wages, payroll taxes and the cost of
employee benefit plans; and

 

(b)     the reasonable travel and other out-of-pocket expenses of the Manager
relating to the activities of the Manager’s internal audit manager and other of
the Manager’s employees actively engaged in providing internal audit services
and the reasonable third party expenses which the Manager incurs in connection
with its provision of internal audit services.

 

12.           Additional Services.  If, and to the extent that, the Company
shall request the Manager to render services on behalf of the Company other than
those required to be rendered by the Manager in accordance with the terms of
this Agreement, such additional services shall be compensated separately on
terms to be agreed upon between the Manager and the Company from time to time.

 

13.           Right of First Offer.

 

(a)     Subject to the Company’s Declaration of Trust and Bylaws, the Company
hereby agrees with the Manager that if the Company or any of its subsidiaries
determines to offer, directly or indirectly, for sale or other disposition
arrangement (each a “Sale”) any real property that, at such time, is of a type
within a principal investment focus of another real estate investment trust to
which the Manager at such time provides business management or property
management services (such other company, a “RMR Managed Company”), then prior to
offering such real property for Sale to any other person, the Company shall
provide notice of such proposed Sale to such RMR Managed Company,

 

8

--------------------------------------------------------------------------------


 

describing such proposed Sale in sufficient detail (including expected pricing,
payment or lease terms, closing date and other material terms) and offering such
RMR Managed Company the right to purchase or lease such real property, and shall
negotiate in good faith with such RMR Managed Company for such purchase or
lease.  If within fifteen (15) days after the Company has provided to such RMR
Managed Company the notice of an offer to effect a Sale of such real property,
the Company and such RMR Managed Company have not reached agreement on the terms
of such Sale, the Company (or its subsidiary, as applicable) will be free to
sell such real property to any person upon the same or substantially similar
terms as those contained in the written notice described above (but in any event
for a purchase price that is not less than 90% of the expected price), free of
the restrictions of this Section 13.

 

(b)     Notwithstanding the above, the following Sales shall be excluded from
the right of first offer referred to herein:

 

(i)            A transfer of a real property to a governmental or
quasi-governmental agency (an “Agency”) as part of a tax reduction or tax
abatement program in which the Company or its subsidiary leases such real
property back from such Agency; provided, however, a transfer or assignment of
the Company’s or its subsidiary’s interest as tenant in the lease of the real
property from such Agency shall be subject to the terms and conditions of this
Agreement and the right of first offer granted herein;

 

(ii)           A transfer of a real property to an entity that is wholly owned,
directly or indirectly, by the Company;

 

(iii)          A transfer of a real property to any tenant or other party having
a right of first refusal or offer to purchase in effect on the date hereof (or
in effect on the date such property is acquired by the Company or its
subsidiary, as applicable) on the terms and conditions of such right of first
refusal or offer to purchase or hereafter granted in a bona fide lease
negotiation;

 

(iv)          A transfer of a real property to the appropriate condemning
authority pursuant to eminent domain or under threat of eminent domain; and

 

(v)           Any financing, reorganization, recapitalization, reclassification,
exchange of shares or spin-offs to the Company’s shareholders, in each case
where there is no change of control.

 

14.           Expenses of the Manager.  Without regard to and without limiting
the compensation received by the Manager from the Company pursuant to this
Agreement and

 

9

--------------------------------------------------------------------------------


 

except to the extent provided by Sections 2, 11 or 12, the Manager shall bear
the following expenses incurred in connection with the performance of its duties
under this Agreement:

 

(a)     employment expenses of the personnel employed by the Manager, including
but not limited to, salaries, wages, payroll taxes and the cost of employee
benefit plans;

 

(b)     fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of such
persons who are Trustees or officers of the Company incurred in their capacities
as Trustees or officers of the Company;

 

(c)     rent, telephone, utilities, office furniture, equipment and machinery
(including computers, to the extent utilized) and other office expenses of the
Manager, except to the extent such expenses relate solely to an office
maintained by the Company separate from the office of the Manager; and

 

(d)     miscellaneous administrative expenses relating to performance by the
Manager of its obligations hereunder.

 

15.           Expenses of the Company.  Except as expressly otherwise provided
in this Agreement, the Company shall pay all its expenses not payable by the
Manager, and, without limiting the generality of the foregoing, it is
specifically agreed that the following expenses of the Company shall be paid by
the Company and shall not be paid by the Manager:

 

(a)     the cost of borrowed money;

 

(b)     taxes on income and taxes and assessments on real and personal property,
if any, and all other taxes applicable to the Company;

 

(c)     legal, auditing, accounting, underwriting, brokerage, listing,
reporting, registration and other fees, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and stock exchange listing of the Company’s
securities, including transfer agent’s, registrar’s and indenture trustee’s fees
and charges;

 

(d)     expenses of organizing, restructuring, reorganizing or terminating the
Company, or of revising, amending, converting or modifying the Company’s
organizational documents;

 

10

--------------------------------------------------------------------------------


 

(e)     fees and travel and other expenses paid to Trustees and officers of the
Company in their capacities as such (but not in their capacities as officers or
employees of the Manager) and fees and travel and other expenses paid to
advisors, contractors, mortgage servicers, consultants, and other agents and
independent contractors employed by or on behalf of the Company;

 

(f)      expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to Section 14
above;

 

(g)     all insurance costs incurred in connection with the Company (including
officer and trustee liability insurance) or in connection with any officer and
trustee indemnity agreement to which the Company is a party;

 

(h)     expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company;

 

(i)      all expenses connected with communications to holders of securities of
the Company and other bookkeeping and clerical work necessary to maintaining
relations with holders of securities, including the cost of preparing, printing,
posting, distributing and mailing certificates for securities and proxy
solicitation materials and reports to holders of the Company’s securities;

 

(j)      legal, accounting and auditing fees and expenses, other than those
described in subsection (c) above;

 

(k)     filing and recording fees for regulatory or governmental filings,
approvals and notices to the extent not otherwise covered by any of the
foregoing items of this Section 15;

 

(l)      expenses relating to any office or office facilities maintained by the
Company separate from the office of the Manager; and

 

(m)    the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any.

 

11

--------------------------------------------------------------------------------

 

16.           Limits of Manager Responsibility; Indemnification; Company
Remedies.  The Manager assumes no responsibility other than to render the
services described herein in good faith and shall not be responsible for any
action of the Trustees in following or declining to follow any advice or
recommendation of the Manager.  The Manager, its shareholders, directors,
officers, employees and affiliates will not be liable to the Company, its
shareholders, or others, except by reason of willful bad faith or gross
negligence in the performance of its obligations hereunder.  The Company shall
reimburse, indemnify and hold harmless the Manager, its shareholders, directors,
officers and employees and its affiliates for and from any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including without limitation all reasonable attorneys’, accountants’
and experts’ fees and expenses) in respect of or arising from any acts or
omissions of the Manager with respect to the provision of services by it or
performance of its obligations in connection with this Agreement or performance
of other matters pursuant to specific instruction by the Trustees, except to the
extent such provision or performance was in willful bad faith or grossly
negligent.  Without limiting the foregoing, the Company shall promptly advance
expenses incurred by the indemnitees referred to in this section for matters
referred to in this section, upon request for such advancement.

 

17.           Other Activities of Manager.  Nothing herein shall prevent the
Manager from engaging in other activities or businesses or from acting as the
Manager to any other person or entity (including other real estate investment
trusts) even though such person or entity has investment policies and objectives
similar to those of the Company.  The Manager shall notify the Company in
writing in the event that it does so act as a manager to another business.  The
Company acknowledges that the Manager manages real estate investment trusts and
other entities (including, as of the date of this Agreement, CommonWealth REIT,
Hospitality Properties Trust, Government Properties Income Trust, Senior Housing
Properties Trust, Five Star Quality Care, Inc. and TravelCenters of America LLC)
and that the Manager shall be free from any obligation to present to the Company
any particular investment opportunity which comes to the Manager and the Manager
is not required to present the Company with opportunities to invest in
properties that are primarily of a type that are the investment focus of another
person or entity now or in the future managed by the Manager.  In addition,
nothing herein shall prevent any shareholder or affiliate of the Manager from
engaging in any other business or from rendering services of any kind to any
other person or entity (including competitive business activities).  The Company
acknowledges and agrees that the Manager has certain interests that may be
divergent from those of the Company.  The parties agree that these relationships
and interests shall not affect either party’s rights and obligations under this
Agreement; provided, however, the Company further acknowledges and agrees that
whenever any conflicts of interest arise resulting from the relationships and
interests described or referred to in this Section 17 or any such relationship
or interest as may arise or be present in the future by and between the Company
and the Manager or their respective affiliates or any entity with whom the
Manager has a relationship or contract, the Manager will act on its own behalf
and/or on behalf of any such entity and not on the Company’s behalf, and the
Company shall make its own decisions and require and obtain the advice and
assistance of independent third parties at its own cost, as it may deem
necessary.  Without limiting the foregoing provisions, the Manager agrees, upon
the request of any Trustee, to disclose certain real estate investment
information concerning the Manager or certain of its affiliates; provided,
however, that such disclosure shall

 

12

--------------------------------------------------------------------------------


 

be required only if it does not constitute a breach of any fiduciary duty or
obligation of the Manager and the Company shall be required to keep such
information confidential.

 

Directors, officers, employees and agents of the Manager or of its affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company.  When executing documents or otherwise acting in such capacities
for the Company, such persons shall use their respective titles in the Company. 
Such persons shall receive no compensation from the Company for their services
to the Company in any such capacities, except that the Company may make awards
to the employees of the Manager and others under the Company’s 2012 Equity
Compensation Plan or any equity plan adopted by the Company from time to time.

 

18.           Term, Termination.  This Agreement shall continue in force and
effect until December 31, 2013, and shall be automatically renewed for
successive one year terms annually thereafter unless notice of non-renewal is
given by the Company or the Manager before the end of the term.  It is expected
that the terms and conditions may be reviewed by the Independent Trustees of the
Compensation Committee of the Board of Trustees of the Company at least
annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated (a) by either party
hereto upon sixty (60) days’ written notice to the other party, which
termination, if by the Company, must be approved by a majority vote of the
Independent Trustees serving on the Compensation Committee of the Trustees, or
if by the Manager, must be approved by a majority vote of the directors of the
Manager; and (b) by the Manager upon five (5) business days written notice to
the Company if there is a Change of Control.

 

For purposes of this Agreement, a “Change of Control” shall mean: (a) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership (such term, for purposes of this Section 18,
having the meaning provided such term in Rule 13d-3 under the Exchange Act) of
9.8% or more, or rights, options or warrants to acquire 9.8% or more, or any
combination thereof, of the outstanding Common Shares or other voting interests
of the Company, including voting proxies for such shares, or the power to direct
the management and policies of the Company, directly or indirectly (excluding
the Manager and its affiliates and persons or entities that beneficially own
9.8% or more of the Company’s outstanding Common Shares as of immediately prior
to the execution and delivery of this Agreement by the parties hereto); (b) the
merger or consolidation of the Company with or into any other entity (other than
the merger or consolidation of any entity into the Company that does not result
in a Change in Control of the Company under clauses (a), (c), or (d) of this
definition); (c) any one or more sales or conveyances to any person or entity of
all or any material portion of the assets (including capital stock or other
equity interests) or business of the Company and its subsidiaries taken as a
whole; provided, however, that, with respect to the Company, the acquisition of
Transferred Assets by the Company or any of its subsidiaries shall not
constitute a Change of Control pursuant to this clause (c); or (d) the
cessation, for any reason, of the individuals who at the beginning of any 36
consecutive month period constituted the Trustees (together with any new

 

13

--------------------------------------------------------------------------------


 

Trustees whose election by the Trustees or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the Trustees
then still in office who were either Trustees at the beginning of any such
period or whose election or nomination for election was previously so approved)
to constitute a majority of the Trustees then in office; provided, however, a
Change of Control of the Company shall not include the acquisition by any person
or entity, or two or more persons or entities acting in concert, of beneficial
ownership of 9.8% or more of the Company’s outstanding Common Shares or other
voting interests of the Company if such acquisition is approved by the Trustees
in accordance with the Company’s organizational documents and if such
acquisition is otherwise in compliance with applicable law.

 

Section 19 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
16 and 19, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

19.           Action Upon Termination.  From and after the effective date of any
termination of this Agreement pursuant to Section 18 hereof, the Manager shall
be entitled to no compensation for services rendered hereunder for the pro-rata
remainder of the then-current term of this Agreement, but shall be paid, on a
pro rata basis as set forth in this Section 19, all compensation due for
services performed prior to the effective date of such termination, including
without limitation, a pro-rata portion of the current year’s Incentive Fee. Upon
such termination, the Manager shall as promptly as practicable:

 

(a)     pay over to the Company all monies collected and held for the account of
the Company by it pursuant to this Agreement, after deducting therefrom any
accrued Fees and reimbursements for its expenses to which it is then entitled;

 

(b)     deliver to the Trustees a full and complete accounting, including a
statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Trustees; and

 

(c)     deliver to the Trustees all property and documents of the Company then
in its custody or possession.

 

The amount of Fees paid to the Manager upon termination shall be subject to
adjustment pursuant to the following mechanism.  On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Manager a Certificate reasonably acceptable to the Manager and certified by an
authorized officer of the Company setting forth (i) the Annual Average Invested
Capital of the Transferred Assets, Annual Average Invested Capital, and
Normalized FFO Per Share for the Company’s fiscal year ended upon the
immediately preceding December 31, and (ii) the Company’s computation of the
Fees payable upon the date of termination.

 

14

--------------------------------------------------------------------------------


 

If the annual Fees owed upon termination as shown in such Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for such deficit and deliver the same to the Manager with such Certificate.  If
the annual Fees owed upon termination as shown in such Certificate are less than
the Fees paid by the Company upon termination, the Manager shall remit to the
Company its check in an amount equal to such difference.

 

The Incentive Fee for any partial fiscal year will be determined by multiplying
the Incentive Fee for such year (assuming this Agreement were in effect for the
entire year) by a fraction, the numerator of which is the number of days in the
portion of such year during which this Agreement was in effect, and the
denominator of which shall be 365.

 

20.           Trustee Action.  Wherever action on the part of the Trustees is
contemplated by this Agreement, action by a majority of the Trustees, including
a majority of the Independent Trustees, shall constitute the action provided for
herein.

 

21.           TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE DECLARATION OF TRUST OF
THE COMPANY, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE
OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND
PROVIDES THAT THE NAME SELECT INCOME REIT REFERS TO THE TRUSTEES COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE COMPANY.  ALL
PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF
THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

22.           Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next business day if transmitted
by a nationally recognized overnight courier or on the third business day
following mailing by first class mail, postage prepaid, in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

If to the Company:

 

Select Income REIT
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention:  Chief Financial Officer
Facsimile No.:  (617) 796-8335

 

15

--------------------------------------------------------------------------------


 

If to the Manager:

 

Reit Management & Research LLC
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305

 

23.           Amendments.  This Agreement shall not be amended, changed,
modified, terminated, or discharged in whole or in part except by an instrument
in writing signed by each of the parties hereto, or by their respective
successors or assigns, or otherwise as provided herein.

 

24.           Assignment.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment by the Manager to a
corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of the Manager.

 

25.           Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.

 

26.           No Third Party Beneficiary.  Except as otherwise provided in
Section 28(i), no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

27.           Governing Law.  The provisions of this Agreement shall be governed
by and construed in accordance with the laws of The Commonwealth of
Massachusetts.

 

28.           Arbitration.

 

(a)     Any disputes, claims or controversies between the parties (i) arising
out of or relating to this Agreement or the provision of services by the Manager
pursuant to this Agreement, or (ii) brought by or on behalf of any shareholder
of the Company (which, for purposes of this Section 28, shall mean any
shareholder of record or any beneficial owner of shares of the Company, or any
former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any Trustee, officer, manager (including the Manager or
its successor), agent or employee of the Company, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement, the Declaration of Trust or the Bylaws (all of which are referred to
as “Disputes”), or relating in any way to

 

16

--------------------------------------------------------------------------------


 

such a Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 28.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against Trustees, officers or managers of the Company
and class actions by a shareholder against those individuals or entities and the
Company.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

 

(b)     There shall be three arbitrators.  If there are only two parties to the
Dispute, each party shall select one arbitrator within 15 days after receipt by
respondent of a copy of the demand for arbitration.  Such arbitrators may be
affiliated or interested persons of such parties.  If either party fails to
timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the parties who have
appointed the first arbitrator.  The two arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator.  If the third arbitrator has not been appointed within the time
limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)     The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.

 

(d)     There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)     In rendering an award or decision (the “Award”), the arbitrators shall
be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.

 

17

--------------------------------------------------------------------------------


 

(f)      Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Company’s award to the claimant or the claimant’s attorneys. 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)     An Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between such parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)     Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)      This Section 28 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

29.           Consent to Jurisdiction and Forum.  This Section 29 is subject to,
and shall not in any way limit the application of, Section 28; in case of any
conflict between this Section 29 and Section 28, Section 28 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any

 

18

--------------------------------------------------------------------------------


 

process required by any such court by delivery of a copy thereof in accordance
with Section 22 and that any such delivery shall constitute valid and lawful
service of process against it, without necessity for service by any other means
provided by statute or rule of court.

 

30.           Captions.  The captions included herein have been inserted for
ease of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

31.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
and cancel any pre-existing agreements with respect to such subject matter.

 

32.           Severability.         If any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

33.           Survival.  The provisions of Sections 2 (limited to the obligation
of the Company to indemnify the Manager for matters provided thereunder), 16, 17
(limited to the obligations of the Company to keep information provided to the
Company by the Manager confidential as provided in the last proviso in such
Section), 18 (limited to the last paragraph of such Section), 19, 21, 22, 26,
27, 28, 29, 32 and 33 of this Agreement shall survive the termination hereof.

 

34.           Other Agreements.  The parties hereto are also parties to a
Property Management Agreement, dated as of the date hereof, as in effect from
time to time (the “Property Management Agreement”).  The parties agree that this
Agreement does not include or otherwise address the rights and obligations of
the parties under the Property Management Agreement and that the Property
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Company and the other Owners (as defined in the Property Management
Agreement) to the Manager thereunder for services to be provided by the Manager
pursuant to the Property Management Agreement.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

Name: David M. Blackman

 

 

Title: President

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President

 

[Signature Page to Business Management Agreement]

 

--------------------------------------------------------------------------------
